              Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 1 of 10 Page ID #:143

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

      Date                RICO Enterprise                                           Description
                             Members
September 9, 2013     KORKMAZ                    KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, KOMAK, SBK
                      OZKARAMAN                  TURKEY, DERMEN, and TERMENDZHYAN conspired with other RICO
                      J. KINGSTON                Enterprise members to transfer funds from the United States to or through a
                      I. KINGSTON                place outside the United States, to wit Turkey, when they caused a wire transfer
                      WASHAKIE                   of $4,000,000 to be sent from WASHAKIE to KOMAK, with the intent to
                      KOMAK                      promote the carrying on of specified unlawful activity and/or knowing that the
                      SBK TURKEY                 funds involved in the transfer represented the proceeds of some form of unlawful
                      DERMEN                     activity and knowing that such transfer is designed in whole or in part to conceal
                      TERMENDZHYAN               or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.

September 9, 2013     KORKMAZ                    KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, KOMAK, SBK
                      OZKARAMAN                  TURKEY, DERMEN, and TERMENDZHYAN conspired with other RICO
                      J. KINGSTON                Enterprise members to transfer funds from the United States to or through a
                      I. KINGSTON                place outside the United States, to wit Turkey, when they caused a wire transfer
                      WASHAKIE                   of $5,000,000 to be sent from WASHAKIE to KOMAK, with the intent to
                      KOMAK                      promote the carrying on of specified unlawful activity and/or knowing that the
                      SBK TURKEY                 funds involved in the transfer represented the proceeds of some form of unlawful
                      DERMEN                     activity and knowing that such transfer is designed in whole or in part to conceal
                      TERMENDZHYAN               or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.
September 12, 2013    KORKMAZ                    KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, KOMAK, SBK
                      OZKARAMAN                  TURKEY, DERMEN, and TERMENDZHYAN conspired with other RICO
                      J. KINGSTON                Enterprise members to transfer funds to a place in the United States from or
                      I. KINGSTON                through a place outside the United States, to wit Turkey, when they caused a
                      WASHAKIE                   wire transfer of $4,999,964 to be sent from KOMAK to SPEEDY LION, an
                      KOMAK                      entity controlled by RICO Enterprise Members DERMEN and
                      SBK TURKEY                 TERMENDZHYAN, with the intent to promote the carrying on of specified
                      DERMEN                     unlawful activity and/or knowing that the funds involved in the transfer
                      TERMENDZHYAN               represented the proceeds of some form of unlawful activity and knowing that
                                                 such transfer is designed in whole or in part to conceal or disguise the nature, the

                                                                                                                                        1
              Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 2 of 10 Page ID #:144

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

                                                 location, the source, the ownership, or the control of the proceeds of specified
                                                 unlawful activity.
September 17, 2013    KORKMAZ                    KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, KOMAK, SBK
                      OZKARAMAN                  TURKEY, DERMEN, and TERMENDZHYAN conspired with other RICO
                      J. KINGSTON                Enterprise members to transfer funds to a place in the United States from or
                      I. KINGSTON                through a place outside the United States, to wit Turkey, when they caused a
                      WASHAKIE                   wire transfer of $1,999,964 to be sent from KOMAK to SPEEDY LION, an
                      KOMAK                      entity controlled by RICO Enterprise Members DERMEN and
                      SBK TURKEY                 TERMENDZHYAN, with the intent to promote the carrying on of specified
                      DERMEN                     unlawful activity and/or knowing that the funds involved in the transfer
                      TERMENDZHYAN               represented the proceeds of some form of unlawful activity and knowing that
                                                 such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                 location, the source, the ownership, or the control of the proceeds of specified
                                                 unlawful activity.
September 19, 2013    KORKMAZ                    KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, KOMAK, SBK
                      OZKARAMAN                  TURKEY, DERMEN, and TERMENDZHYAN conspired with other RICO
                      J. KINGSTON                Enterprise members to transfer funds to a place in the United States from or
                      I. KINGSTON                through a place outside the United States, to wit Turkey, when they caused a
                      WASHAKIE                   wire transfer of $1,999,964 to be sent from KOMAK to SPEEDY LION, an
                      KOMAK                      entity controlled by RICO Enterprise Members DERMEN and
                      SBK TURKEY                 TERMENDZHYAN, with the intent to promote the carrying on of specified
                      DERMEN                     unlawful activity and/or knowing that the funds involved in the transfer
                      TERMENDZHYAN               represented the proceeds of some form of unlawful activity and knowing that
                                                 such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                 location, the source, the ownership, or the control of the proceeds of specified
                                                 unlawful activity.
November 13, 2013     KORKMAZ                    KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, KOMAK, SBK
                      OZKARAMAN                  TURKEY, DERMEN, and TERMENDZHYAN conspired with other RICO
                      J. KINGSTON                Enterprise members to transfer funds from the United States to or through a
                      I. KINGSTON                place outside the United States, to wit Turkey, when they caused a wire transfer
                      WASHAKIE                   of $10,000,000 to be sent from WASHAKIE to SBK TURKEY, with the intent
                      KOMAK                      to promote the carrying on of specified unlawful activity and/or knowing that the
                      SBK TURKEY                 funds involved in the transfer represented the proceeds of some form of unlawful

                                                                                                                                        2
                Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 3 of 10 Page ID #:145

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

                      DERMEN                     activity and knowing that such transfer is designed in whole or in part to conceal
                      TERMENDZHYAN               or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.
December 31, 2013     KORKMAZ                    KORKMAZ, OZKARAMAN, J. KINGSTON, I. KINGSTON, WASHAKIE,
                      OZKARAMAN                  KOMAK, SBK TURKEY, DERMEN, and TERMENDZHYAN conspired with
                      J. KINGSTON                other RICO Enterprise members to transfer funds from the United States to or
                      I. KINGSTON                through a place outside the United States, to wit Turkey, when they caused a
                      WASHAKIE                   wire transfer of $13,000,000 to be sent from WASHAKIE to KOMAK, with the
                      KOMAK                      intent to promote the carrying on of specified unlawful activity and/or knowing
                      SBK TURKEY                 that the funds involved in the transfer represented the proceeds of some form of
                      DERMEN                     unlawful activity and knowing that such transfer is designed in whole or in part
                      TERMENDZHYAN               to conceal or disguise the nature, the location, the source, the ownership, or the
                                                 control of the proceeds of specified unlawful activity.
January 21, 2014      KORKMAZ                    KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, KOMAK, SBK
                      OZKARAMAN                  TURKEY, DERMEN, and TERMENDZHYAN conspired with other RICO
                      J. KINGSTON                Enterprise members to transfer funds to a place in the United States from or
                      I. KINGSTON                through a place outside the United States, to wit Turkey, when they caused a
                      WASHAKIE                   wire transfer of $9,000,000 to be sent from KOMAK to SPEEDY LION, an
                      KOMAK                      entity controlled by RICO Enterprise Members DERMEN and
                      SBK TURKEY                 TERMENDZHYAN, with the intent to promote the carrying on of specified
                      DERMEN                     unlawful activity and/or knowing that the funds involved in the transfer
                      TERMENDZHYAN               represented the proceeds of some form of unlawful activity and knowing that
                                                 such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                 location, the source, the ownership, or the control of the proceeds of specified
                                                 unlawful activity.
March 5, 2014         J. KINGSTON                DERMEN, the KINGSTONS, and WASHAKIE conspired with other RICO
                      I. KINGSTON                Enterprise Members to transfer funds from the United States to or through a
                      WASHAKIE                   place outside the United States, to wit Turkey, when they caused a wire of
                      DERMEN                     $483,000 to be sent from WASHAKIE to an account at Garanti Bank controlled
                                                 by DERMEN, with the intent to promote the carrying on of specified unlawful
                                                 activity and/or knowing that the funds involved in the transfer represented the
                                                 proceeds of some form of unlawful activity and knowing that such transfer is
                                                 designed in whole or in part to conceal or disguise the nature, the location, the

                                                                                                                                        3
                 Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 4 of 10 Page ID #:146

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

                                                 source, the ownership, or the control of the proceeds of specified unlawful
                                                 activity.
March 12, 2014        J. KINGSTON                The KINGSTONS and WASHAKIE conspired with other RICO Enterprise
                      I. KINGSTON                Members to transfer funds from the United States to or through a place outside
                      WASHAKIE                   the United States, to wit Turkey, when they caused a wire of $10,000,000 to be
                                                 sent from WASHAKIE to an account at Garanti Bank controlled by J.
                                                 KINGSTON, with the intent to promote the carrying on of specified unlawful
                                                 activity and/or knowing that the funds involved in the transfer represented the
                                                 proceeds of some form of unlawful activity and knowing that such transfer is
                                                 designed in whole or in part to conceal or disguise the nature, the location, the
                                                 source, the ownership, or the control of the proceeds of specified unlawful
                                                 activity.
March 24, 2014        J. KINGSTON                KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, BLANE, and
                      I. KINGSTON                KOMAK conspired with other RICO Enterprise Members to transfer funds from
                      WASHAKIE                   the United States to or through a place outside the United States, to wit Turkey,
                      BLANE                      when they caused a wire transfer of $4,055,700 to be sent from WASHAKIE to
                      KOMAK                      BLANE, a company controlled by the RICO Enterprise, with the intent to
                      KORKMAZ                    promote the carrying on of specified unlawful activity and/or knowing that the
                      OZKARAMAN                  funds involved in the transfer represented the proceeds of some form of unlawful
                                                 activity and knowing that such transfer is designed in whole or in part to conceal
                                                 or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.
March 24, 2014        J. KINGSTON                KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, BLANE, and
                      I. KINGSTON                KOMAK conspired with other RICO Enterprise Members to transfer funds from
                      WASHAKIE                   the United States to or through a place outside the United States, to wit Turkey,
                      BLANE                      when they caused a wire transfer of $5,000,000 to be sent from WASHAKIE to
                      KOMAK                      BLANE, a company controlled by the RICO Enterprise, with the intent to
                      KORKMAZ                    promote the carrying on of specified unlawful activity and/or knowing that the
                      OZKARAMAN                  funds involved in the transfer represented the proceeds of some form of unlawful
                                                 activity and knowing that such transfer is designed in whole or in part to conceal
                                                 or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.
May 9, 2014           J. KINGSTON                KORKMAZ, OZKARAMAN, the KINGSTONS, WASHAKIE, BLANE, and

                                                                                                                                      4
                 Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 5 of 10 Page ID #:147

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

                      I. KINGSTON                KOMAK conspired with other RICO Enterprise Members to transfer funds from
                      WASHAKIE                   the United States to or through a place outside the United States, to wit Turkey,
                      BLANE                      when they caused a wire transfer of $2,000,000 to be sent from WASHAKIE to
                      KOMAK                      BLANE, a company controlled by the RICO Enterprise, with the intent to
                      KORKMAZ                    promote the carrying on of specified unlawful activity and/or knowing that the
                      OZKARAMAN                  funds involved in the transfer represented the proceeds of some form of unlawful
                                                 activity and knowing that such transfer is designed in whole or in part to conceal
                                                 or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.
April 28, 2015        J. KINGSTON                KORKMAZ, OZKARAMAN, the KINGSTONS, DERMEN, and WASHAKIE
                      I. KINGSTON                conspired with other RICO Enterprise Members to transfer funds from the
                      WASHAKIE                   United States to or through a place outside the United States, to wit Turkey,
                      KORKMAZ                    when they caused a $15,000,000 wire transfer to be sent from WASHAKIE to an
                      OZKARAMAN                  account controlled by the RICO Enterprise at Garanti Bank, with the intent to
                      DERMEN                     promote the carrying on of specified unlawful activity and/or knowing that the
                                                 funds involved in the transfer represented the proceeds of some form of unlawful
                                                 activity and knowing that such transfer is designed in whole or in part to conceal
                                                 or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.
May 19, 2015          J. KINGSTON                The KINGSTONS, WASHAKIE, and ISANNE SARL conspired with other
                      I. KINGSTON                RICO Enterprise Members to transfer funds from the United States to or through
                      WASHAKIE                   a place outside the United States, to wit Turkey, when they caused a wire
                      ISANNE SARL                transfer of $35,000,000 to be sent from WASHAKIE to an account controlled by
                                                 the RICO Enterprise at Garanti Bank in the name of ISANNE SARL, with the
                                                 intent to promote the carrying on of specified unlawful activity and/or knowing
                                                 that the funds involved in the transfer represented the proceeds of some form of
                                                 unlawful activity and knowing that such transfer is designed in whole or in part
                                                 to conceal or disguise the nature, the location, the source, the ownership, or the
                                                 control of the proceeds of specified unlawful activity.
May 27, 2015          J. KINGSTON                The KINGSTONS, WASHAKIE, and ISANNE SARL conspired with other
                      I. KINGSTON                RICO Enterprise Members to transfer funds from the United States to or through
                      WASHAKIE                   a place outside the United States, to wit Turkey, when they caused a wire
                      ISANNE SARL                transfer of $21,300,000 to be sent from WASHAKIE to an account controlled by

                                                                                                                                      5
                Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 6 of 10 Page ID #:148

                   Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                          As referenced in the Complaint ¶¶ 299–323

                                                the RICO Enterprise at Garanti Bank in the name of ISANNE SARL, with the
                                                intent to promote the carrying on of specified unlawful activity and/or knowing
                                                that the funds involved in the transfer represented the proceeds of some form of
                                                unlawful activity and knowing that such transfer is designed in whole or in part
                                                to conceal or disguise the nature, the location, the source, the ownership, or the
                                                control of the proceeds of specified unlawful activity.
May 27, 2015         J. KINGSTON                The KINGSTONS, WASHAKIE, and ISANNE SARL conspired with other
                     I. KINGSTON                RICO Enterprise Members to transfer funds from the United States to or through
                     WASHAKIE                   a place outside the United States, to wit Turkey, when they caused a wire
                     ISANNE SARL                transfer of $21,300,000 to be sent from WASHAKIE to an account controlled by
                                                the RICO Enterprise at Garanti Bank in the name of ISANNE SARL, with the
                                                intent to promote the carrying on of specified unlawful activity and/or knowing
                                                that the funds involved in the transfer represented the proceeds of some form of
                                                unlawful activity and knowing that such transfer is designed in whole or in part
                                                to conceal or disguise the nature, the location, the source, the ownership, or the
                                                control of the proceeds of specified unlawful activity.
June 11, 2015        J. KINGSTON                KORKMAZ, OZKARAMAN, the KINGSTON, and WASHAKIE conspired
                     I. KINGSTON                with other RICO Enterprise Members to transfer funds from the United States to
                     WASHAKIE                   or through a place outside the United States, to wit Turkey, when they caused a
                     KORKMAZ                    wire transfer of $200,000 to be sent from WASHAKIE to an account controlled
                     OZKARAMAN                  by the RICO Enterprise at Garanti Bank, with the intent to promote the carrying
                                                on of specified unlawful activity and/or knowing that the funds involved in the
                                                transfer represented the proceeds of some form of unlawful activity and knowing
                                                that such transfer is designed in whole or in part to conceal or disguise the
                                                nature, the location, the source, the ownership, or the control of the proceeds of
                                                specified unlawful activity.
July 3, 2015         KORKMAZ                    KORKMAZ, DERMEN, J. KINGSTON, AND ISANNE SARL conspired with
                     DERMEN                     other RICO Enterprise Members to transfer funds to a place in the United States
                     J. KINGSTON                from or through a place outside the United States, to wit Turkey, when they
                     ISANNE SARL                caused a wire transfer of $15,000,000 to be sent from ISANNE SARL to SBK
                     SBK USA                    USA, with the intent to promote the carrying on of specified unlawful activity
                                                and/or knowing that the funds involved in the transfer represented the proceeds
                                                of some form of unlawful activity and knowing that such transfer is designed in

                                                                                                                                     6
              Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 7 of 10 Page ID #:149

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

                                                 whole or in part to conceal or disguise the nature, the location, the source, the
                                                 ownership, or the control of the proceeds of specified unlawful activity.
September 25, 2015    KORKMAZ                    KORKMAZ and DERMEN conspired with other RICO Enterprise Members to
                      DERMEN                     transfer funds to a place in the United States from or through a place outside the
                                                 United States, to wit Turkey, when KORKMAZ caused a wire transfer of
                                                 $6,000,000 to be sent from an account in his name at Garanti Bank to an account
                                                 in DERMEN’s name at Bank of America, with the intent to promote the carrying
                                                 on of specified unlawful activity and/or knowing that the funds involved in the
                                                 transfer represented the proceeds of some form of unlawful activity and knowing
                                                 that such transfer is designed in whole or in part to conceal or disguise the
                                                 nature, the location, the source, the ownership, or the control of the proceeds of
                                                 specified unlawful activity.
October 16, 2015      KORKMAZ                    KORKMAZ and DERMEN conspired with other RICO Enterprise Members to
                      DERMEN                     transfer funds to a place in the United States from or through a place outside the
                                                 United States, to wit Turkey, when KORKMAZ caused a wire transfer of
                                                 $4,000,000 to be sent from an account in his name at Garanti Bank to an account
                                                 in DERMEN’s name at Bank of America, with the intent to promote the carrying
                                                 on of specified unlawful activity and/or knowing that the funds involved in the
                                                 transfer represented the proceeds of some form of unlawful activity and knowing
                                                 that such transfer is designed in whole or in part to conceal or disguise the
                                                 nature, the location, the source, the ownership, or the control of the proceeds of
                                                 specified unlawful activity.
November 3, 2015      KORKMAZ                    KORKMAZ, SBK TURKEY, YILMAZ, GT ENERGY, DERMEN and
                      SBK TURKEY                 TERMENDZHYAN conspired with other RICO Enterprise Members to transfer
                      YILMAZ                     funds to a place in the United States from or through a place outside the United
                      GT ENERGY                  States, to wit Turkey, when they caused a wire transfer of $19,999,950 to be sent
                      DERMEN                     from an account in YILMAZ’s name to GT ENERGY, with the intent to
                      TERMENDZHYAN               promote the carrying on of specified unlawful activity and/or knowing that the
                                                 funds involved in the transfer represented the proceeds of some form of unlawful
                                                 activity and knowing that such transfer is designed in whole or in part to conceal
                                                 or disguise the nature, the location, the source, the ownership, or the control of
                                                 the proceeds of specified unlawful activity.
December 14, 2015     J. KINGSTON                The KINGSTONS and WASHAKIE conspired with other RICO Enterprise

                                                                                                                                      7
              Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 8 of 10 Page ID #:150

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

                      I. KINGSTON                Members to transfer funds from the United States to or through a place outside
                      WASHAKIE                   the United States, to wit Turkey, when they caused a wire of $2,100,000 to be
                                                 sent from WASHAKIE to an account at Garanti Bank controlled by J.
                                                 KINGSTON, with the intent to promote the carrying on of specified unlawful
                                                 activity and/or knowing that the funds involved in the transfer represented the
                                                 proceeds of some form of unlawful activity and knowing that such transfer is
                                                 designed in whole or in part to conceal or disguise the nature, the location, the
                                                 source, the ownership, or the control of the proceeds of specified unlawful
                                                 activity.
December 28, 2015     J. KINGSTON                The KINGSTONS and WASHAKIE conspired with other RICO Enterprise
                      I. KINGSTON                Members to transfer funds from the United States to or through a place outside
                      WASHAKIE                   the United States, to wit Turkey, when they caused a wire of $6,900,000 to be
                                                 sent from WASHAKIE to a an account at Garanti Bank controlled by J.
                                                 KINGSTON, with the intent to promote the carrying on of specified unlawful
                                                 activity and/or knowing that the funds involved in the transfer represented the
                                                 proceeds of some form of unlawful activity and knowing that such transfer is
                                                 designed in whole or in part to conceal or disguise the nature, the location, the
                                                 source, the ownership, or the control of the proceeds of specified unlawful
                                                 activity.
December 28, 2015     KORKMAZ                    KORKMAZ, OZKARAMAN, SBK TURKEY, SBK USA, and DERMEN
                      OZKARAMAN                  conspired with other RICO Enterprise members to transfer funds from the
                      SBK TURKEY                 United States to or through a place outside the United States, to wit Turkey, they
                      SBK USA                    caused a wire of $14,000,000 to be sent from SBK USA to SBK TURKEY, with
                      DERMEN                     the intent to promote the carrying on of specified unlawful activity and/or
                                                 knowing that the funds involved in the transfer represented the proceeds of some
                                                 form of unlawful activity and knowing that such transfer is designed in whole or
                                                 in part to conceal or disguise the nature, the location, the source, the ownership,
                                                 or the control of the proceeds of specified unlawful activity.
February 17, 2016     KORKMAZ                    KORKMAZ, OZKARAMAN, SBK TURKEY, NOIL ENERGY, DERMEN,
                      OZKARAMAN                  and the KINGSTONS conspired with other RICO Enterprise Members to
                      SBK TURKEY                 transfer funds from the United States to or through a place outside the United
                      NOIL ENERGY                States, to wit Turkey, when they caused a wire transfer of $3,885,135 to be sent
                      DERMEN                     from NOIL ENERGY to SBK TURKEY, with the intent to promote the carrying

                                                                                                                                       8
                 Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 9 of 10 Page ID #:151

                    Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                           As referenced in the Complaint ¶¶ 299–323

                      J. KINGSTON                on of specified unlawful activity and/or knowing that the funds involved in the
                      I. KINGSTON                transfer represented the proceeds of some form of unlawful activity and knowing
                                                 that such transfer is designed in whole or in part to conceal or disguise the
                                                 nature, the location, the source, the ownership, or the control of the proceeds of
                                                 specified unlawful activity.
March 22, 2016        KORKMAZ                    KORKMAZ, OZKARAMAN, KOMAK, NOIL ENERGY, DERMEN, and the
                      OZKARAMAN                  KINGSTONS conspired with other RICO Enterprise Members to transfer funds
                      KOMAK                      from the United States to or through a place outside the United States, to wit
                      NOIL ENERGY                Turkey, when they caused a wire transfer of $3,810,000 to be sent from NOIL
                      DERMEN                     ENERGY to KOMAK, with the intent to promote the carrying on of specified
                      J. KINGSTON                unlawful activity and/or knowing that the funds involved in the transfer
                      I. KINGSTON                represented the proceeds of some form of unlawful activity and knowing that
                                                 such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                 location, the source, the ownership, or the control of the proceeds of specified
                                                 unlawful activity.
March 25, 2016        KORKMAZ                    KORKMAZ, OZKARAMAN, SBK TURKEY, SBK USA, DERMEN, and the
                      OZKARAMAN                  KINGSTONS conspired with other RICO Enterprise Members to transfer funds
                      SBK USA                    from the United States to or through a place outside the United States, to wit
                      SBK TURKEY                 Turkey, when they caused a wire transfer of $458,000 to be sent from SBK USA
                      DERMEN                     to SBK TURKEY, with the intent to promote the carrying on of specified
                      J. KINGSTON                unlawful activity and/or knowing that the funds involved in the transfer
                      I. KINGSTON                represented the proceeds of some form of unlawful activity and knowing that
                                                 such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                 location, the source, the ownership, or the control of the proceeds of specified
                                                 unlawful activity.
September 28, 2016    KORKMAZ                    KORKMAZ, OZKARAMAN, SBK TURKEY, NOIL ENERGY, DERMEN,
                      OZKARAMAN                  and the KINGSTONS conspired with other RICO Enterprise Members to
                      SBK TURKEY                 transfer funds from the United States to or through a place outside the United
                      NOIL ENERGY                States, to wit Turkey, when they caused a wire transfer of $11,000,000 to be sent
                      DERMEN                     from NOIL ENERGY to SBK TURKEY, with the intent to promote the carrying
                      J. KINGSTON                on of specified unlawful activity and/or knowing that the funds involved in the
                      I. KINGSTON                transfer represented the proceeds of some form of unlawful activity and knowing
                                                 that such transfer is designed in whole or in part to conceal or disguise the

                                                                                                                                        9
              Case 2:20-cv-09388-CAS-PD Document 1-3 Filed 02/18/19 Page 10 of 10 Page ID #:152

                   Appendix B: Predicate Acts of Money Laundering, 18 U.S.C. §§ 1956(a)(1)(A) and (a)(2)(A)
                                          As referenced in the Complaint ¶¶ 299–323

                                                nature, the location, the source, the ownership, or the control of the proceeds of
                                                specified unlawful activity.
October 21, 2016     KORKMAZ                    KORKMAZ, OZKARAMAN, SBK TURKEY, SBK USA, DERMEN, and the
                     OZKARAMAN                  KINGSTONS conspired with other RICO Enterprise Members to transfer funds
                     SBK USA                    from the United States to or through a place outside the United States, to wit
                     SBK TURKEY                 Turkey, when they caused a wire transfer of $6,000,000 to be sent from SBK
                     DERMEN                     USA to SBK TURKEY, with the intent to promote the carrying on of specified
                     J. KINGSTON                unlawful activity and/or knowing that the funds involved in the transfer
                     I. KINGSTON                represented the proceeds of some form of unlawful activity and knowing that
                                                such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                location, the source, the ownership, or the control of the proceeds of specified
                                                unlawful activity.
November 8, 2016     KORKMAZ                    KORKMAZ, OZKARAMAN, SBK TURKEY, SBK USA, DERMEN, and the
                     OZKARAMAN                  KINGSTONS conspired with other RICO Enterprise Members to transfer funds
                     SBK USA                    from the United States to or through a place outside the United States, to wit
                     SBK TURKEY                 Turkey, when they caused a wire transfer of $15,000,000 to be sent from SBK
                     DERMEN                     USA to SBK TURKEY, with the intent to promote the carrying on of specified
                     J. KINGSTON                unlawful activity and/or knowing that the funds involved in the transfer
                     I. KINGSTON                represented the proceeds of some form of unlawful activity and knowing that
                                                such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                location, the source, the ownership, or the control of the proceeds of specified
                                                unlawful activity.
November 8, 2016     KORKMAZ                    KORKMAZ, OZKARAMAN, SBK TURKEY, SBK USA, DERMEN, and the
                     OZKARAMAN                  KINGSTONS conspired with other RICO Enterprise Members to transfer funds
                     SBK USA                    from the United States to or through a place outside the United States, to wit
                     SBK TURKEY                 Turkey, when they caused a wire transfer of $265,000 to be sent from SBK USA
                     DERMEN                     to SBK TURKEY, with the intent to promote the carrying on of specified
                     J. KINGSTON                unlawful activity and/or knowing that the funds involved in the transfer
                     I. KINGSTON                represented the proceeds of some form of unlawful activity and knowing that
                                                such transfer is designed in whole or in part to conceal or disguise the nature, the
                                                location, the source, the ownership, or the control of the proceeds of specified
                                                unlawful activity.


                                                                                                                                   10
